PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the judgments and sentences rendered on May 18, 2004, in Santa Rosa County Circuit Court case numbers 94-074, 94-149, 94-150, 94-151, 94-152, 94-153, 94-169, 94-170, 94-171, 94-172, 94-173, 94-174, 94-175, 94-176, 94-177, 94-178 and 94-179. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit *1047court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
DAVIS, LEWIS and POLSTON, JJ., concur.